DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 2013/0008020).
Re Claim 1, Park et al. a chip removing device, comprising: a carrier substrate (i.e., a stage 10) carrying at least one substrate (i.e., a board 60) , wherein a plurality of chips (70)  are disposed on the at least one substrate (60); a laser generation module (20) corresponding to the carrier substrate (10) for applying a laser beam (22) to the chip (70)  to reduce the bonding force between the chip and the at least one substrate (see Fig. 2); and a blowing module (35)  disposed above the carrier substrate (10)  and close to the at least one substrate for applying a gas (see Fig. 4) to the chip to blow the chip away from the at least one substrate (see Figs. 2 and 4 and related text in Page 2, Paragraph [0042] – Page 3, Paragraph [0051]).  
Re Claim 7, as applied to claim 1 above, Park et al. disclose all the claimed limitations including a suction module (36) disposed above the carrier substrate for picking up the chip blown away from the at least one substrate (see Figs. 2 and 4 and related text in Page 2, Paragraph [0042] – Page 3, Paragraph [0051]).  
  

Re Claim 8, Park et al. disclose a chip removing method, comprising: providing a carrier substrate (10) carrying at least one substrate (6), wherein a plurality of chips (70) are disposed on the at least one substrate (60)  by a solder (80) (see Fig. 2); applying a laser beam (22)  to the plurality of chips (70) by using a laser generation module (20)  to reduce the bonding force between the plurality of chips (70) and the at least one substrate (60); and applying a gas (38) to the plurality of chips (70) by using a blowing module (35)  to blow the plurality of chips (70)  away from the at least one substrate (see Figs. 2 and 4 and related text in Page 2, Paragraph [0042] – Page 3, Paragraph [0051]).  
Re Claim 9, as applied to claim 8 above, Park et al. disclose all the claimed limitations including using 13a suction module (30) to suction the plurality of chips blown away from the at least one substrate (see Figs. 2 and 4 and related text in Page 2, Paragraph [0042] – Page 3, Paragraph [0051]).  
Re Claim 10, as applied to claim 8 above, Park et al. disclose all the claimed limitations including wherein the solder (80) is attached to the chip that is blown away from the at least one substrate and does not remain on a solder pad (i.e., the remaining solder melted by laser, see Paragraph [0043]) of the at least one substrate (see Figs. 2 and 4 and related text in Page 2, Paragraph [0042] – Page 3, Paragraph [0051]).  
Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Fukaya et al. (US 2006/0037188) also disclose similar inventive subject matter.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
May 2, 2022